Title: From James Madison to George Deneale, 1 May 1802 (Abstract)
From: Madison, James
To: Deneale, George


1 May 1802, Department of State, Washington. “I send herewith a Commission of the Peace for the County of Alexandria, in the District of Columbia, to be deposited, and to remain in your office.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. George Deneale (1766–1818) was a colonel of militia and clerk of the U.S. Circuit Court in Alexandria County (Franklin L. Brockett, The Lodge of Washington [Alexandria, Va., 1876], p. 116). A nearly identical letter of the same date was sent by JM to Uriah Forrest for the county of Washington, District of Columbia (ibid.; 1 p.).


